Name: 80/157/EEC: Council Decision of 21 January 1980 amending Decision 75/365/EEC setting up a Committee of Senior Officials on Public Health
 Type: Decision
 Subject Matter: executive power and public service;  European Union law;  EU institutions and European civil service;  health
 Date Published: 1980-02-11

 Avis juridique important|31980D015780/157/EEC: Council Decision of 21 January 1980 amending Decision 75/365/EEC setting up a Committee of Senior Officials on Public Health Official Journal L 033 , 11/02/1980 P. 0015 - 0016 Finnish special edition: Chapter 6 Volume 2 P. 0055 Greek special edition: Chapter 06 Volume 2 P. 0086 Swedish special edition: Chapter 6 Volume 2 P. 0055 Spanish special edition: Chapter 06 Volume 2 P. 0102 Portuguese special edition Chapter 06 Volume 2 P. 0102 COUNCIL DECISION of 21 January 1980 amending Decision 75/365/EEC setting up a Committee of Senior Officials on Public Health (80/157/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision from the Commission, Whereas by Decision 75/365/EEC (1) the Council set up a Committee of Senior Officials on Public Health which has as its task to identify and analyse any difficulties which might arise from the implementation of the Directives relating to the right of establishment and freedom to provide services by doctors, to collect all relevant information on the conditions under which medical care is given in the Member States and to deliver opinions which could guide the Commission's work with a view to possible amendment of the said Directives; Whereas that Decision has been amended by Decisions 77/455/EEC (2) and 78/689/EEC (3), which entrust the Committee of Senior Officials on Public Health with the same task in relation to the implementation of the measures adopted by the Council regarding the effective exercise of the right of establishment and freedom to provide services of nurses responsible for general care and of dental practitioners; Whereas the application of the measures adopted by the Council as regards the effective exercise of the right of establishment and freedom to provide services and the coordination of provisions laid down by law, regulation or administrative action in respect of activities of midwives may give rise to problems which should be examined jointly; Whereas the Committee of Senior Officials on Public Health should be entrusted with this task; Whereas the terms of reference of that Committee should be extended accordingly, HAS DECIDED AS FOLLOWS: Sole Article Article 2 of Decision 75/365/EEC shall be replaced by the following: "Article 2 The task of the Committee shall be: - to identify and analyse any difficulties which might arise from the implementation of Directives 75/362/EEC (1), 75/363/EEC (2), 77/452/EEC (3), 77/453/EEC (4), 78/686/EEC (5), 78/687/EEC (6), 80/154/EEC (7) and 80/155/EEC (8), - to collect all relevant information on: - the conditions under which general and specialist medical care is given by doctors in the Member States, - the conditions under which nursing care is given in the Member States by nurses responsible for general care, - the conditions under which general and specialist dental care is given by dental practitioners in the Member States, - the conditions under which the activities of midwives are carried out in the Member States, - to deliver opinions to guide the Commission's work with a view to possible amendment of the abovementioned Directives. (1)See page 1 of this Official Journal. (2)See page 14 of this Official Journal. (3)OJ No L 176, 15.7.1977, p. 1. (4)OJ No L 176, 15.7.1977, p. 8. (5)OJ No L 233, 24.8.1978, p. 1. (6)OJ No L 233, 24.8.1978, p. 10. (7)OJ No L 33, 11.2.1980, p. 1. (8)OJ No L 33, 11.2.1980, p. 8." (1)OJ No L 167, 30.6.1975, p. 19. (2)OJ No L 176, 15.7.1977, p. 13. (3)OJ No L 233, 24.8.1978, p. 17. Done at Brussels, 21 January 1980. For the Council The President G. MARCORA